OPINION ON MOTION TO EXTEND TIME FOR FILING TRANSCRIPT AND STATEMENT OF FACTS
PER CURIAM.
Appellant Robert E. Martin, having perfected his appeal from the judgment of the trial court, having deemed himself unable to file the transcript and statement of facts within the sixty days provided by T.R.C.P. 386, “Time to File Transcript and Statement of Facts”, has filed his motion for an extension of time within which he may file the record in this case within the time provided by T.R.C.P. 21c, “Extensions of Time on Appeal”.
*156By review of the motion is discovered: (1) no verification of the facts represented to exist and furthermore represented to constitute good cause for, or reasonably explaining the need for, the extension of time requested; (2) no affidavit of either the District Clerk or of the Official Court Reporter in support of the motion; (3) no proof showing date upon which the Official Court Reporter was requested to prepare the statement of facts, nor, if requested beyond 30 days from the time upon which an appellant’s time is to be counted, reasonable explanation — if any there might be— for this extraordinary delay.
Under these circumstances the proper order of the court is to deny the motion for extension of time, without prejudice to opportunity to seek relief by proof presented upon motion for rehearing.
Motion is denied.